CHRIS DANIEL

                                       HARRIS COUNTY DISTRICT CLERK
                                                                                      FILED IN
                                                                              14th COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                              12/17/2015 12:13:08 PM
                                                                               CHRISTOPHER A. PRINE
December 17, 2015                                                                      Clerk

Certified Mail No.: 7007 0710 0001 2353 3807

CRISTIAN MARQUEZ
TDCJ# 02020850
1401 STATE SCHOOL ROAD
GATESVILLE, TX 76599-2999

Re: Cause Number 1434847 in the 174TH Judicial District Court

Dear Sir or Madam:

The following documents are being forwarded to you because you are pro-se and in
custody.

Enclosed is a certified copy of the trial record in the above numbered and styled cause,
which includes:

I Volume(s) - Clerk’s Record

        Volume(s) – Supplemental Clerk’s Record

        Volume(s) – Reporter’s Record

The 14TH Court of Appeals will be notified when the record is received.

Sincerely,

“/s/” LESLIE CHARLES

Deputy
Criminal Post Trial

Enclosure




                      1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651

S:FormsLib\Crim\PostTrial\Appeal           Page 1 of 1                             REV. 01-08-03